                  4:19-bk-12606 Doc#: 2 Filed: 05/15/19 Entered: 05/15/19 13:45:59 Page 1 of 9
                                                                     United States Bankruptcy Court
                                                                         Eastern District of Arkansas
  In re       Patricia M. Sullivan                                                                                 Case No.
                                                                                        Debtor(s)                  Chapter     13




                                                               Arkansas Chapter 13 Plan
                                                                            (Local Form 13-1)


 Original Plan                       Amended Plan                     For an amended plan, all applicable provisions must be repeated from the
                                                                      previous plan(s). Provisions may not be incorporated by reference from
                                                                      previously filed plan(s).

                                                                      List below the sections of the plan that have been changed:


                                                                      State the reason(s) for the amended plan, including any changes of circumstances
                                                                      below. If creditors are to be added, please complete Addendum A as well as file any
                                                                      appropriate amended schedules.

                                                                      The Amended Plan is filed:       Before confirmation
                                                                                                       After confirmation

Part 1: Notices
To Debtor(s):              This form sets out options that may be appropriate in some cases, but the presence of an option on the form
                           does not indicate that the option is appropriate in your circumstances. Plans that do not comply with local
                           rules and judicial rulings may not be confirmable.

                           Original plans and amended plans must have matrix(ces) attached or a separate certificate of service should
                           be filed to reflect service in compliance Fed. R. Bankr. P. 2002.

To Creditors:              Your rights may be affected by this plan. Your claim may be reduced, modified, or eliminated. You should
                           read this plan carefully and discuss it with your attorney if you have one in this bankruptcy case. If you do not have
                           an attorney, you may wish to consult one. If you oppose the plan’s treatment of your claim or any provision of this
                           plan, you or your attorney must file a written objection to confirmation with the United States Bankruptcy Court
                           either electronically (if filer is approved for electronic filing) or at the following addresses:

                                  For Eastern District cases (Batesville, Helena, Jonesboro, Little Rock, or Pine Bluff Divisions): United States
                                  Bankruptcy Court, 300 West 2nd Street, Little Rock, AR 72201

                                  For Western District cases (El Dorado, Fayetteville, Fort Smith, Harrison, Hot Springs, or Texarkana
                                  Divisions): United States Bankruptcy Court, 35 E. Mountain Street, Fayetteville, AR 72701

                           The objection should be filed consistent with the following timelines:

                                Original plan filed at the time the petition is filed: Within 14 days after the 341(a) meeting of creditors is
                                 concluded.

                                Original plan filed after the petition is filed or amended plan (only if filed prior to the 341(a) meeting):
                                 Within the later of 14 days after the 341(a) meeting of creditors is concluded or 21 days after the filing of the
                                 plan.

                                Amended plan: Within 21 days after the filing of the amended plan.

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                            Best Case Bankruptcy
                  4:19-bk-12606 Doc#: 2 Filed: 05/15/19 Entered: 05/15/19 13:45:59 Page 2 of 9
Debtor(s) Patricia M. Sullivan                                                                  Case No.

                           The court may confirm this plan without further notice if no objection to confirmation is timely filed.

The following matters may be of particular importance. Debtor(s) must check one box on each line to state whether or not the plan
includes each of the following items. If an item is checked as “Not included” or if both boxes are checked, the provision will be
ineffective if set out later in the plan.

 1.1       A limit on the amount of a secured claim, set out in Section 3.4, which may                     Included       Not included
           result in a partial payment or no payment at all to the secured creditor.
 1.2       Nonstandard plan provisions, set out in Part 8.                                                 Included       Not included

Part 2: Plan Payments and Length of Plan
2.1     The debtor(s) will make regular payments to the trustee as follows:
  Inapplicable portions below need not be completed or reproduced.

Original plan: The debtor(s) will pay $740.00 per month to the trustee. The plan length is 60 months.
        The following provision will apply if completed:

             Plan payments will change to $ 912.00 per month beginning on 8 .

The debtor(s) will pay all disposable income into the plan for not less than the required plan term, or the applicable commitment
period, if applicable, unless unsecured creditors are being paid in full (100%). If fewer than 60 months of payments are specified,
additional monthly payments will be made to the extent necessary to make the payments to creditors specified in this plan.

2.2          Payments shall be made from future income in the following manner:

             Name of debtor Patricia M. Sullivan
               Direct pay of entire plan payment or                         (portion of payment) per month.

                  Employer Withholding of $740.00 per month.

                    Payment frequency: monthly,                         semi-monthly,    bi-weekly,    weekly,    Other
                    If other, please specify:
                     Employer name:                                       UAMS
                     Address:                                             4301 W. Markham St.
                                                                          Slot 717
                                                                          Little Rock, AR 72205-7101
                     Phone:


             Name of debtor

                  Direct pay of entire plan payment or                      (portion of payment) per month.

                  Employer Withholding of $                          per month.

                    Payment frequency: monthly,                         semi-monthly,    bi-weekly,    weekly,    Other
                    If other, please specify:
                     Employer name:
                     Address:

                     Phone:


2.3          Income tax refunds.
Arkansas Plan Form - 8/18                                                                                                                Page 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                               Best Case Bankruptcy
                  4:19-bk-12606 Doc#: 2 Filed: 05/15/19 Entered: 05/15/19 13:45:59 Page 3 of 9
Debtor(s) Patricia M. Sullivan                                                             Case No.


      Check one.
             Debtor(s) will retain income tax refunds received during the plan term and have allocated the refunds in the budget.

                Debtor(s) will supply the trustee with a copy of each income tax return filed during the plan term within 14 days of filing
             the return and will turn over to the trustee all income tax refunds received during the plan term.

                Debtor(s) will treat income tax refunds as described below. The debtor(s) will supply the trustee with a copy of each
             income tax return filed during the plan term within 14 days of filing.



2.4          Additional payments.

      Check one.
             None. If “None” is checked, the rest of § 2.4 need not be completed or reproduced.

                To fund the plan, debtor(s) will make additional payment(s) to the trustee from other sources, as specified below. Describe
             the source, estimated amount, and date of each anticipated payment.




Part 3: Treatment of Secured Claims
3.1          Adequate Protection Payments.
             Check one.
               None. If “None” is checked, the rest of § 3.1 need not be completed or reproduced.

                The debtor(s)’ plan payment to the trustee will be allocated to pay adequate protection payments to secured creditors as
             indicated below. The trustee shall be authorized to disburse adequate protection payments upon the filing of an allowed claim
             by the creditor. Preconfirmation adequate protection payments will be made until the plan is confirmed. Postconfirmation
             adequate protection payments will be made until administrative fees are paid (including the initial attorney’s fee). Payment of
             adequate protection payments will be limited to funds available.

 Creditor and last 4 digits                         Collateral                    Monthly                      To be paid
 of account number                                                                payment amount
 Ally Financial                                     2017 Nissan Frontier SV 4WD                       301.05     Preconfirmation
 1001                                               47,000 miles                                                 Postconfirmation

3.2          Maintenance of payments and cure of default (long term-debts, including debts secured by real property that
             debtor(s) intend to retain).
             Check one.
               None. If “None” is checked, the rest of § 3.2 need not be completed or reproduced.

                 The debtor(s) will maintain the current contractual installment payments on the secured claims listed below, including any
             changes required by the applicable contract and noticed in conformity with any applicable rules. These payments will be
             disbursed either by the trustee or directly by the debtor(s), as specified below. The debtor(s) will resume payments to the
             creditors upon completion of the plan, pursuant to the terms of the respective agreements. Any existing arrearage will be paid
             in full through disbursements by the trustee, with interest, if any, at the rate stated.

             The current contractual installment payments for real estate may be increased or decreased, and the plan payment increased,
             if necessary, based upon information provided by the creditor and upon the absence of objection from the debtor(s) under
             applicable rules. Unless otherwise ordered by the court, the amounts listed on a filed and allowed proof of claim will control
             over any contrary amounts listed below as to the current installment payment and arrearage amount. If relief from the
             automatic stay is ordered as to any item of collateral listed in this paragraph, then, unless otherwise ordered by the
             court, all payments under this paragraph as to that collateral will cease, and all secured claims based on that

Arkansas Plan Form - 8/18                                                                                                              Page 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                              Best Case Bankruptcy
                  4:19-bk-12606 Doc#: 2 Filed: 05/15/19 Entered: 05/15/19 13:45:59 Page 4 of 9
Debtor(s) Patricia M. Sullivan                                                                   Case No.

             collateral will no longer be treated by the plan.

 Creditor and     Collateral                               Monthly          Monthly           Estimated            Monthly             Interest rate, if
 last 4 digits of                                          installment      installment       arrearage            arrearage           any, for
 account number                                            payment          payment           amount               payment             arrearage
                                                                            disbursed by                                               payment
 US Bank Home                 60 Sandpiper                           858.00    Debtor(s)                    0.00                   0.00 0.00%
 Mortgage                     Court Conway,                                    Trustee
 9219                         AR 72032
                              Faulkner County
                              Debtor's House
                              on lot

3.3          Secured claims excluded from 11 U.S.C. § 506 (non-506 claims).

             Check one.
               None. If “None” is checked, the rest of § 3.3 need not be completed or reproduced.

                  Claims listed in this subsection consist of debts that were:

             (1) incurred within 910 days before the petition date and secured by a purchase money security interest in a motor vehicle
             acquired for the personal use of the debtor(s) (“910 car claims”), or
             (2) incurred within 1 year of the petition date and secured by a purchase money security interest in any other thing of value
             (‘PMSI within one year”).

             The creditors below will retain their liens and secured claims will be paid in full under the plan at the monthly payment and
             interest at the rate stated below. Unless otherwise ordered by the court, the claim amounts listed on a filed and allowed proof
             of claim will control over any contrary amounts listed below, except as to value, interest rate and monthly payment.

 Creditor and     Collateral                               Purchase date    Debt/estimated    Value of             Interest rate       Monthly
 last 4 digits of                                                           claim             collateral                               payment
 account number

 Ally Financial               2017 Nissan     Opened 04/18                        30,105.00          21,525.00 7.00%                                596.12
 1001                         Frontier SV 4WD Last Active
                              47,000 miles    3/16/19

3.4          Claims for which § 506 valuation is applicable. Request for valuation of security, payment of fully secured claims, and
             modification of undersecured claims.

             Check one.
               None. If “None” is checked, the rest of § 3.4 need not be completed or reproduced.


3.5          Surrender of collateral.


                  None. If “None” is checked, the rest of § 3.5 need not be completed or reproduced.


3.6          Secured claims not provided treatment. In the event that a secured claim is filed and allowed that is not provided treatment
             in the plan, the trustee shall pay such creditor the claim amount without interest after this plan in all other respects has been
             completed.

Part 4: Treatment of Fees and Priority Claims
4.1          General.
             Trustee’s fees and all allowed priority claims, including domestic support obligations, will be paid in full without postpetition
Arkansas Plan Form - 8/18                                                                                                                          Page 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
                  4:19-bk-12606 Doc#: 2 Filed: 05/15/19 Entered: 05/15/19 13:45:59 Page 5 of 9
Debtor(s) Patricia M. Sullivan                                                             Case No.

             interest.

4.2          Trustee’s fees.

             The trustee’s fees are governed by statute and may change during the course of the case.

4.3          Attorney’s fees.
             The attorney’s fee is subject to approval of the court by separate application. The following has been paid or will be paid if
             approved by the court:

                            Amount paid to attorney prior to filing:   $     0.00
                            Amount to be paid by the Trustee:          $     4,063.00
                            Total fee requested:                       $     4,063.00

             Upon confirmation, the attorney shall receive an initial fee as provided in the application and approved by the court from
             funds paid by the debtor(s), after administrative costs have been paid. The remaining fee will be paid at the percentage rate of
             the total disbursed to creditors each month provided in the application approved by the court.

                           The initial fee and percentage rate requested in the application are $   1,500.00   and   25.00   %, respectively.

4.4          Priority claims other than attorney’s fees and those treated in § 4.5.

             Check one.
               None. If “None” is checked, the rest of § 4.4 need not be completed or reproduced.


4.5          Domestic support obligations.

             Check one.
               None. If “None” is checked, the rest of § 4.5 need not be completed or reproduced.


Part 5: Treatment of Nonpriority Unsecured Claims
5.1          Nonpriority unsecured claims.
             Allowed nonpriority unsecured claims shall be paid at least as much as they would receive if the debtor(s) filed a Chapter 7
             case. Allowed nonpriority unsecured claims shall be paid in full (100%) unless a different treatment is indicated
             below. For above median income debtor(s), the distribution to unsecured creditors includes any disposable income pool
             (monthly disposable income times 60 months) from Form 122C-2, unless the debtor(s) are unable to meet the disposable
             income pool based on the following circumstances:

             Check one, if applicable
                 A PRORATA dividend, including disposable income pool amounts, if applicable, from funds remaining after payment of
             all other classes of claims; or

                  Other, Please specifiy

5.2          Special nonpriority unsecured claims and other separately classified nonpriority unsecured claims.

             Check one.
               None. If “None” is checked, the rest of § 5.2 need not be completed or reproduced.


5.3          Maintenance of payments and cure of any default on nonpriority unsecured claims.

             Check one.
               None. If “None” is checked, the rest of § 5.3 need not be completed or reproduced.

Arkansas Plan Form - 8/18                                                                                                                 Page 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                 Best Case Bankruptcy
                  4:19-bk-12606 Doc#: 2 Filed: 05/15/19 Entered: 05/15/19 13:45:59 Page 6 of 9
Debtor(s) Patricia M. Sullivan                                                               Case No.


Part 6: Contracts, Leases, Sales and Postpetition Claims
6.1          Executory Contracts and Unexpired Leases.

             Check one.
               None. If “None” is checked, the rest of § 6.1 need not be completed or reproduced.

        The executory contracts and unexpired leases listed below are assumed or rejected as indicated.
            Assumed items. The following executory contracts and unexpired leases are assumed, and payments due after the filing
        of the case will be paid directly by debtor(s), or by the trustee, as set forth below. Debtor(s) propose to cure any default by
        paying the arrearage on the assumed leases or contracts in the amount listed on the filed and allowed proof of claim, if
        contrary to the amount listed below.
 Creditor           Description of      Payment to be       Payment               Number of         Arrearage           Monthly
                    contract or         paid by             amount                remaining         amount              arrearage
                    property                                                      payments                              payment

  Aaron's                     Washer, Dryer &                   Debtor(s)         172.00 7                                0.00                  0.00
                              TV                                Trustee

                Rejected items. The debtor(s) reject the following executory contracts or unexpired leases. The debtor(s) request that
             upon confirmation of this plan, the stay under 11 U.S.C. §§ 362(a) and 1301(a) be terminated as to the property only. No
             further payments are to be made to the creditor on the contract or lease. However, the creditor may file a claim for the
             deficiency and will be treated as a nonpriority unsecured creditor.

 Creditor and last 4 digits of account number                                    Description of contract or property
 -NONE-


6.2          Sale of assets.

             Check one.
               None. If “None” is checked, the rest of § 6.2 need not be completed or reproduced.


6.3          Claims not to be paid by the trustee.

             Check one.
               None. If “None” is checked, the rest of § 6.3 need not be completed or reproduced.

                The following claims are to be paid directly to the creditor by the debtor(s) and not by the trustee. These claims include
             home mortgage, lease payments, and debts actually being paid by a party other than the debtor(s) (who is liable for the debt)
             from property that is not property of the estate.

 Creditor                                                Payment to be paid by                          Description of property/nature of
                                                                                                        obligation
 US Bank Home Mortgage                                        Debtor(s)                                 60 Sandpiper Court Conway, AR 72032
                                                              Other                                     Faulkner County
                                                                                                        Debtor's House on lot

6.4          Postpetition claims.

                  None. If “None” is checked, the rest of § 6.4 need not be completed or reproduced.

                Postpetition claims pursuant to 11 U.S.C. §§ 1305 and 1322(b)(6) may be added to the plan by the debtor(s) and, if the
             creditor elects to file a proof of claim with respect to the postpetition claim, the claim may be treated as though the claims
             arose before the commencement of the case, to be paid in full or in part through the plan. Upon completion of the case, any

Arkansas Plan Form - 8/18                                                                                                                   Page 6
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                  Best Case Bankruptcy
                  4:19-bk-12606 Doc#: 2 Filed: 05/15/19 Entered: 05/15/19 13:45:59 Page 7 of 9
Debtor(s) Patricia M. Sullivan                                                       Case No.

             unpaid balance of such claim may be subject to discharge.

Part 7: Vesting of Property of the Estate
7.1          Property of the estate will vest in the debtor(s) upon:

             Check the applicable box.

                  plan confirmation

                  entry of discharge

                  other:

Part 8: Nonstandard Plan Provisions
                  None. If “None” is checked, the rest of § 6.4 need not be completed or reproduced

Part 9: Signatures
             By filing this document, the attorney for the debtor(s) or the debtor(s) themselves, if not represented by an attorney,
             certify(ies) that the wording and order of the provisions in this Chapter 13 plan are identical to those contained in
             plan form used in the Eastern and Western Districts of Arkansas, other than any nonstandard provisions included in
             Part 8.


                /s/ G. Gregory Niblock                                                                Date May 10, 2019
                G. Gregory Niblock 88047
                Signature of Attorney for Debtor(s)

                /s/ Patricia M. Sullivan                                                              Date May 10, 2019
                Patricia M. Sullivan
                                                                                                      Date

                Signature(s) of Debtor(s)
                (required if not represented by an attorney;
                otherwise optional)




Arkansas Plan Form - 8/18                                                                                                        Page 7
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                        Best Case Bankruptcy
                  4:19-bk-12606 Doc#: 2 Filed: 05/15/19 Entered: 05/15/19 13:45:59 Page 8 of 9
Debtor(s) Patricia M. Sullivan                                                          Case No.

                                                                     CERTIFICATE OF SERVICE

I, the undersigned, hereby certify that copies of the foregoing Notice and attached Chapter 13 Plan have been served to the Standing
Chapter 13 Trustee and US Trustee by way of CM/ECF and served by US Mail, postage prepaid to the following on May 15, 2019.

Dept. Finance & Admin.                                IRS
Legal Division                                        PO Box 7346
PO Box 1272                                           Philadelphia, PA 19114
Little Rock AR 72203
                                                      U. S. Attorney (East.Dist.)
                                                      P. O. Box 1229
                                                      Little Rock, AR 72203
AR Dept Workforce Services                                              or
Legal Division                                        U. S. Attorney (West.Dist.)
P. O. Box 2981                                        PO Box 1524
Little Rock, AR 72203                                 Fort Smith, AR 72901

and to all creditors as set forth in Exhibit "A" attached hereto, all on the DATE of this Notice.

                                                                                        /s/ G. Gregory Niblock
                                                                                        G. Gregory Niblock #88047




Arkansas Plan Form - 8/18                                                                                                       Page 8
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                       Best Case Bankruptcy
                  4:19-bk-12606 Doc#: 2 Filed: 05/15/19 Entered: 05/15/19 13:45:59 Page 9 of 9
Debtor(s) Patricia M. Sullivan                                                                       Case No.

                                                                                  Exhibit A


                                                                     Ally Financial                             Arvest Bank
  Aaron's                                                            Attn: Bankruptcy Dept                      Attn: Bankruptcy
  1340 Old Morrilton Hwy                                             PO Box 380901                              PO Box 799
  Conway, AR 72032                                                   Bloomington, MN 55438                      Lowell, AR 72745



  Capital One                                                        Chase Card Services                        Conway Regional Medical Center
  Attn: Bankruptcy                                                   Attn: Bankruptcy                           2302 College Ave
  PO Box 30285                                                       PO Box 15298                               Conway, AR 72034
  Salt Lake City, UT 84130                                           Wilmington, DE 19850



  Dept of Ed/Navient                                                 Diversified Consultants, Inc.              ERC/Enhanced Recovery Corp
  Attn: Claims Dept                                                  Attn: Bankruptcy                           Attn: Bankruptcy
  PO Box 9635                                                        PO Box 551268                              8014 Bayberry Road
  Wilkes Barr, PA 18773                                              Jacksonville, FL 32255                     Jacksonville, FL 32256



  Hood & Stacy, P.A.                                                 MSCB, Inc.                                 PMAB, LLC
  PO Box 271                                                         PO Box 1567                                PO Box 12150
  Bentonville, AR 72712                                              Paris, TN 38242                            Charlotte, NC 28220-2150




  Security BankCard Center                                           Social Security Adminstration              Sprint Nextel Correspondence
  Attn: Bankruptcy                                                   Office of Reg. Commissioner                Attn: Bankruptcy Dept
  PO Box 6139                                                        26 Federal Plaza                           PO Box 7949
  Norman, OK 73070                                                   Room 40-120                                Overland Park, KS 66207-0949
                                                                     New York, NY 10278


  Surgical Associates of AR                                          Synchrony Bank/Walmart                     T-Mobile USA
  PO Box 5589                                                        Attn: Bankruptcy                           PO Box 53410
  Jacksonville, AR 72078-5589                                        PO Box 965060                              Bellevue, WA 98015
                                                                     Orlando, FL 32896



  UAMS Medical Center                                                US Bank                                    US Bank Home Mortgage
  Hospital Billing Services                                          Attn: Bankruptcy                           Attention: Bankruptcy Dept.
  PO Box 504962                                                      800 Nicollet Mall                          PO Box 5229
  Saint Louis, MO 63150                                              Minneapolis, MN 55402                      Cincinnati, OH 45201



  US Bank/RMS CC                                                     Patricia M. Sullivan
  Attn: Bankruptcy                                                   60 Sandpiper Court
  PO Box 6351                                                        Conway, AR 72032
  Fargo, ND 58125




Arkansas Plan Form - 8/18                                                                                                                     Page 9
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy
